Hill, Justice.
The defendants were tried jointly for armed robbery and convicted. The trial court sentenced defendant Dianne Murray to 10 years imprisonment and defendant Odell Everett to 15 years imprisonment. Issues on appeal are whether the verdicts were supported by the evidence, and whether the defendants, who are black, were denied equal protection of the laws when four blacks were peremptorily challenged by the prosecuting attorney during selection of the traverse jury.
In short, the evidence offered by the state authorized the jury to find that Dianne Murray lured the victim to Everett’s trailer and detained him there briefly until he was beaten and robbed by use of a knife. The defendants testified that the victim entered the trailer for the purpose of raping Murray and that he was subdued and ejected by Everett.
1. As to the defendant Odell Everett it is urged that the evidence showed that he acted in defense of Dianne Murray. The evidence was in conflict and the jury chose to believe the evidence offered by the state. Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131) (1976).
As to the defendant Dianne Murray it is urged that the evidence did not show her to be guilty of committing armed robbery. There was sufficient evidence from which the jury was authorized to find that she was a party to the crime. Burke v. State, 234 Ga. 512 (216 SE2d 812) (1975); Carruth v. State, 232 Ga. 644 (208 SE2d 464) (1974).
2. The defendants contend that they were denied equal protection of the laws because the district attorney peremptorily struck four black persons from the traverse jury panel. This contention was decided adversely to defendants in Jordan v. State, 235 Ga. 732 (1) (222 SE2d 23) (1975), which followed Swain v. Alabama, 380 U. S. *367202 (85 SC 824, 13 LE2d 759) (1965).
Submitted March 22, 1976
Decided July 9, 1976
Rehearing denied July 30, 1976, in case no. 30962.
Allison W. Davidson, for appellants.
E. Mullins Whisnant, District Attorney, J. Gray Conger, Assistant District Attorney, Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.